Name: Commission Implementing Decision (EU) 2015/2416 of 17 December 2015 recognising certain areas of the United States of America as being free from Agrilus planipennis Fairmaire (notified under document C(2015) 9185)
 Type: Decision_IMPL
 Subject Matter: America;  international trade;  trade;  agricultural policy;  agricultural activity
 Date Published: 2015-12-19

 19.12.2015 EN Official Journal of the European Union L 333/128 COMMISSION IMPLEMENTING DECISION (EU) 2015/2416 of 17 December 2015 recognising certain areas of the United States of America as being free from Agrilus planipennis Fairmaire (notified under document C(2015) 9185) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points 2.3, 2.4 and 2.5 of Section I of Part A of Annex IV thereof, Whereas: (1) Points 2.3, 2.4 and 2.5 of Section I of Part A of Annex IV to Directive 2000/29/EC provide for special requirements concerning the introduction into the Union of certain plant products and other objects originating from certain countries. One of those special requirements is the requirement of an official statement that those plant products and other objects originate in an area recognised as being free from Agrilus planipennis Fairmaire. (2) The United States of America have requested the recognition of certain areas of their territories as being free from Agrilus planipennis Fairmaire in accordance with points 2.3, 2.4 and 2.5 of Section I of Part A of Annex IV of Directive 2000/29/EC. (3) It appears from the official information submitted by the United States of America that certain areas of its territory are free from Agrilus planipennis Fairmaire. Those areas of the United States of America should therefore be recognized as being free from that harmful organism. (4) In view of the continued spread of Agrilus planipennis Fairmaire in the United States of America, it is appropriate to limit the recognition of the areas concerned as being free from Agrilus planipennis Fairmaire to a certain period. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Recognition For the purposes of points 2.3, 2.4 and 2.5 of Section I of Part A of Annex IV to Directive 2000/29/EC, the areas of the United States of America listed in the Annex to this Decision are recognised as being free from Agrilus planipennis Fairmaire. Article 2 Expiry date This Decision shall expire on 31 December 2017. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 17 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. ANNEX LIST OF AREAS, AS REFERRED TO IN ARTICLE 1 (1) States being free from Agrilus planipennis Fairmaire Alaska Arizona California Florida Hawaii Idaho Mississippi Montana Nevada New Mexico North Dakota Oklahoma Oregon South Dakota Utah Washington Wyoming (2) Counties being free from Agrilus planipennis Fairmaire (a) Counties in Alabama: Autauga Baldwin Barbour Bibb Blount Bullock Butler Calhoun Chambers Chilton Choctaw Clarke Clay Coffee Colbert Conecuh Coosa Covington Crenshaw Cullman Dale Dallas DeKalb Elmore Escambia Etowah Fayette Franklin Geneva Greene Hale Henry Houston Jefferson Lamar Lawrence Lee Lowndes Macon Marengo Marion Marshall Mobile Monroe Montgomery Morgan Perry Pickens Pike Russell Shelby St. Clair Sumter Talladega Tallapoosa Tuscaloosa Walker Washington Wilcox Winston (b) Counties in Arkansas: Baxter Benton Boone Carroll Clay Cleburne Conway Craighead Crawford Crittenden Cross Faulkner Franklin Fulton Greene Independence Izard Jackson Johnson Lawrence Lee Logan Madison Marion Mississippi Monroe Newton Phillips Poinsett Polk Pope Prairie Randolph St. Francis Scott Searcy Sebastian Sharp Stone Van Buren Washington White Woodruff (c) Counties in Colorado: Alamosa Arapahoe Archuleta Baca Bent Broomfield Chaffee Cheyenne Clear Creek Conejos Costilla Crowley Custer Delta Denver Dolores Douglas Eagle El Paso Elbert Fremont Garfield Gunnison Hinsdale Huerfano Jackson Kiowa Kit Carson La Plata Lake Las Animas Lincoln Logan Mesa Mineral Moffat Montezuma Montrose Morgan Otero Ouray Park Phillips Pitkin Prowers Pueblo Rio Blanco Rio Grande Routt Saguache San Juan San Miguel Sedgwick Summit Teller Washington Yuma (d) Counties in Georgia: Appling Atkinson Bacon Baker Baldwin Ben Hill Berrien Bibb Bleckley Brantley Brooks Bryan Bulloch Burke Calhoun Camden Candler Charlton Chatham Chattahoochee Clay Clinch Coffee Colquitt Columbia Cook Crawford Crisp Decatur Dodge Dooly Dougherty Early Echols Effingham Emanuel Evans Glascock Glynn Grady Hancock Harris Houston Irwin Jeff Davis Jefferson Jenkins Johnson Jones Lanier Laurens Lee Liberty Lincoln Long Lowndes Macon Marion McDuffie McIntosh Miller Mitchell Montgomery Morgan Muscogee Peach Pierce Pulaski Quitman Randolph Richmond Schley Seminole Stewart Sumter Talbot Taliaferro Tattnall Taylor Telfair Terrell Thomas Tift Toombs Treutlen Turner Twiggs Upson Ware Warren Washington Wayne Webster Wheeler Wilcox Wilkinson Worth (e) Counties in Kansas: Allen Anderson Barber Barton Bourbon Butler Chase Chautauqua Cherokee Cheyenne Clark Clay Cloud Coffey Comanche Cowley Crawford Decatur Dickinson Edwards Elk Ellis Ellsworth Finney Ford Geary Gove Graham Grant Gray Greeley Greenwood Hamilton Harper Harvey Haskell Hodgeman Jewell Kearny Kingman Kiowa Labette Lane Lincoln Linn Logan Lyon McPherson Marion Marshall Meade Mitchell Montgomery Morris Morton Nemaha Neosho Ness Norton Osborne Ottawa Pawnee Phillips Pottawatomie Pratt Rawlins Reno Republic Rice Riley Rooks Rush Russell Saline Scott Sedgwick Seward Sheridan Sherman Smith Stafford Stanton Stevens Sumner Thomas Trego Wabaunsee Wallace Washington Wichita Wilson Woodson (f) Counties (Parishes) in Louisiana: Acadia Allen Ascension Assumption Avoyelles Beauregard Calcasieu Caldwell Cameron Catahoula Concordia De Soto East Baton Rouge East Feliciana Evangeline Franklin Grant Iberia Iberville Jefferson Davis Jefferson Lafayette Lafourche La Salle Livingston Natchitoches Orleans Plaquemines Pointe Coupee Rapides Red River Sabine St. Bernard St. Charles St. Helena St. James St. John the Baptist St. Landry St. Martin St. Mary St. Tammany Tangipahoa Tensas Terrebonne Vermilion Vernon Washington West Baton Rouge West Feliciana Winn (g) Counties in Maine: Aroostook Franklin Hancock Kennebec Knox Lincoln Penobscot Piscataquis Somerset Waldo Washington (h) Counties in Minnesota: Becker Beltrami Big Stone Blue Earth Brown Cass Chippewa Clay Clearwater Cook Cottonwood Crow Wing Douglas Faribault Grant Hubbard Jackson Kandiyohi Kittson Koochiching Lac qui Parle Lake of the Woods Lincoln Lyon Mahnomen Martin Meeker Morrison Murray Nicollet Nobles Norman Otter Tail Pennington Pipestone Polk Pope Red Lake Redwood Renville Rock Roseau Stearns Stevens Swift Todd Traverse Wabasha Wadena Watonwan Wilkin Yellow Medicine (i) Counties in Nebraska: Adams Antelope Arthur Banner Blaine Boone Box Butte Boyd Brown Buffalo Burt Butler Cedar Chase Cherry Cheyenne Clay Colfax Cuming Custer Dakota Dawes Dawson Deuel Dixon Dodge Dundy Fillmore Franklin Frontier Furnas Gage Garden Garfield Gosper Grant Greeley Hall Hamilton Harlan Hayes Hitchcock Holt Hooker Howard Jefferson Kearney Keith Keya Paha Kimball Knox Lancaster Lincoln Logan Loup Madison McPherson Merrick Morrill Nance Nuckolls Perkins Phelps Pierce Platte Polk Red Willow Rock Saline Saunders Seward Scotts Bluff Sheridan Sherman Sioux Stanton Thayer Thomas Thurston Valley Wayne Webster Wheeler York (j) Counties in New Hampshire: Coos (k) Counties in South Carolina: Aiken County Allendale County Bamberg County Barnwell County Beaufort County Berkeley County Calhoun County Charleston County Chesterfield County Clarendon County Colleton County Darlington County Dillon County Dorchester County Edgefield County Fairfield County Florence County Georgetown County Greenwood County Hampton County Horry County Jasper County Kershaw County Lancaster County Laurens County Lee County Lexington County Marion County Marlboro County McCormick County Newberry County Orangeburg County Richland County Saluda County Sumter County Williamsburg County (l) Counties in Tennessee: Crockett Decatur Dyer Fayette Gibson Hardeman Hardin Haywood Henderson Lake Lauderdale Madison McNairy Obion Shelby Tipton Weakley (m) Counties in Texas: Anderson Andrews Angelina Aransas Archer Armstrong Atascosa Austin Bailey Bandera Bastrop Baylor Bee Bell Bexar Blanco Borden Bosque Brazoria Brazos Brewster Briscoe Brooks Brown Burleson Burnet Caldwell Calhoun Callahan Cameron Camp Carson Castro Chambers Cherokee Childress Clay Cochran Coke Coleman Collin Collingsworth Colorado Comal Comanche Concho Cooke Coryell Cottle Crane Crockett Crosby Culberson Dallam Dallas Dawson De Witt Deaf Smith Delta Denton Dickens Dimmit Donley Duval Eastland Ector Edwards El Paso Ellis Erath Falls Fannin Fayette Fisher Floyd Foard Fort Bend Franklin Freestone Frio Gaines Galveston Garza Gillespie Glasscock Goliad Gonzales Gray Grayson Gregg Grimes Guadalupe Hale Hall Hamilton Hansford Hardeman Hardin Harris Hartley Haskell Hays Hemphill Henderson Hidalgo Hill Hockley Hood Hopkins Houston Howard Hudspeth Hunt Hutchinson Irion Jack Jackson Jasper Jeff Davis Jefferson Jim Hogg Jim Wells Johnson Jones Karnes Kaufman Kendall Kenedy Kent Kerr Kimble King Kinney Kleberg Knox La Salle Lamar Lamb Lampasas Lavaca Lee Leon Liberty Limestone Lipscomb Live Oak Llano Loving Lubbock Lynn Madison Martin Mason Matagorda Maverick McCulloch McLennan McMullen Medina Menard Midland Milam Mills Mitchell Montague Montgomery Moore Morris Motley Nacogdoches Navarro Newton Nolan Nueces Ochiltree Oldham Orange Palo Pinto Parker Parmer Pecos Polk Potter Presidio Rains Randall Reagan Real Red River Reeves Refugio Roberts Robertson Rockwall Runnels Rusk Sabine San Augustine San Jacinto San Patricio San Saba Schleicher Scurry Shackelford Shelby Sherman Smith Somervell Starr Stephens Sterling Stonewall Sutton Swisher Tarrant Taylor Terrell Terry Throckmorton Titus Tom Green Travis Trinity Tyler Upshur Upton Uvalde Val Verde Van Zandt Victoria Walker Waller Ward Washington Webb Wharton Wheeler Wichita Wilbarger Willacy Williamson Wilson Winkler Wise Wood Yoakum Young Zapata Zavala (n) Counties in Wisconsin: Rusk (o) Counties in Vermont: Addison Caledonia Chittenden Essex Franklin Grand Isle Lamoille Orleans Washington